  Case 2:21-cv-03620-JMV-JBC Document 1 Filed 02/26/21 Page 1 of 5 PageID: 1



4828-9317-5518/ 643-0139
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------------------X
SERGIO DAVID, as General Administrator, And as                        :
Administrator ad Prosequendum of the ESTATE OF
WILLIAM DAVID,                                                        :

                                                          Plaintiffs,:

                                 vs.                                 :    NOTICE OF REMOVAL

DANIEL RODRIGUEZ, ADRIANA M. GAVIRIA,                                 :
DERRICK L. DOZIER, RYDER TRUCK RENTAL,
BLACK HORSE CARRIERS INC., LEASING                                    :
SOLUTION INC., JOHN DOE AND JANE DOE
(fictitious owner of an automobile, driver of an                      :
automobile, manufacturer of an automobile, maintained or
repaired said automobile, and/or was a fictitious employer :
of defendant), and XYZ CORP (fictitious corporation,
fictitious UM/UIM and/or PIP carrier, and/or employer of :
defendant),
                                                                      :
                                                         Defendants.
----------------------------------------------------------------------X


         Defendants Derrick L. Dozier (Dozier), Ryder Truck Rental, Inc. s/h/a Ryder Truck

Rental (Ryder), and Black Horse Carriers, Inc. (Black Horse Carriers), remove this action from

the Superior Court of New Jersey, Hudson County, and state as follows.


                                        Proceedings In The Action

         1.        On or September 16, 2020, Plaintiff Sergio David, as General Administrator, and

as Administrator ad Prosequendum, of the Estate of William David (the Estate) filed a Complaint

in a civil action for money damages for personal injuries and wrongful death arising from a

motor vehicle accident in the Superior Court of New Jersey, Hudson County, against Daniel
 Case 2:21-cv-03620-JMV-JBC Document 1 Filed 02/26/21 Page 2 of 5 PageID: 2




Rodriguez, Adriana M. Gaviria, Dozier, Ryder, Black Horse Carriers, and Leasing Solutions,

Inc. under docket no. HUD-L-003344-20 (the State Court Action).

          2.   The complaint is attached as Exhibit A. No other pleadings, process or orders

have been served in the State Court Action.

          3.   The Complaint was delivered to Ryder’s registered agent and to Black Horse

Carrier’s registered agent on January 6, 2021.

          4.   Co-defendant Leasing Solutions, Inc. s/h/a Leasing Solution, Inc. was never

served.

          5.   On January 28, 2021, co-defendants Daniel Rodriguez and Adriana M. Gaviria

were dismissed with prejudice from the State Court Action by stipulation, Exhibit B, leaving

Dozier, Ryder, Black Horse Carriers, and Leasing Solutions, Inc. as the remaining defendants.

          6.   The State Court Action was not removable when it was filed because (a) the New

Jersey citizenship of the now-dismissed defendants destroyed diversity of citizenship; (b) the

New Jersey citizenship of the now-dismissed defendants made the case non-removable,

irrespective of diversity; and (c) the complaint did not state a demand for damages in excess of

$75,000, so it could not be ascertained if the amount in controversy requirement was satisfied.

                                              Removal

          7.   At the commencement of the State Court Action and at the filing of this notice of

removal, Plaintiff David Sergio was and is a citizen of the State of New Jersey residing at 7201

Adams Street, North Bergen, NJ 07047. Plaintiff’s decedent William David was a citizen of New

Jersey, and the Estate is administered in the State of New Jersey.




                                                 2
 Case 2:21-cv-03620-JMV-JBC Document 1 Filed 02/26/21 Page 3 of 5 PageID: 3




       8.      At the commencement of the State Court Action and at the filing of this notice of

removal Defendant Ryder was and is a Florida corporation having its principal place of business

at 11690 NW 105 Street, Miami, Florida 33178.

       9.      At the commencement of the State Court Action and at the filing of this notice of

removal Defendant Black Horse Carriers was and is an Illinois corporation having its principal

place of business at 455 Kehoe Boulevard, Suite 105, Carol Stream, Illinois 60188.

       10.     At the commencement of the State Court Action and at the filing of this notice of

removal Defendant Dozier was and is a citizen of Florida, residing at 3700 Curry Ford Road,

Apt. S29, Orlando, Florida 32806.

       11.     At the commencement of the State Court Action and at the filing of this notice of

removal Defendant Leasing Solutions, Inc. was and is a Michigan corporation having its

principal place of business at 5055 Hannan Road, Wayne, Michigan 48184.

       12.     The consent of Leasing Solutions, Inc. to removal is not required because it has

not been served.

       13.     The citizenship of the remaining parties is completely diverse, and no defendant is

a citizen of New Jersey.

       14.     The amount in controversy exceeds $75,000 exclusive of interest and costs based

upon the following, among other things: (a) the complaint alleges that Plaintiff’s decedent

William David died in the motor vehicle accident which is the subject of the complaint; (b) upon

information and belief co-defendants Rodriguez and Gaviria settled the State Court Action with

Plaintiff for $300,000.00 in exchange for dismissal from the case, and (c) the extent of

conscious pain and suffering of the deceased, and the economic loss allegedly sustained, all


                                                3
 Case 2:21-cv-03620-JMV-JBC Document 1 Filed 02/26/21 Page 4 of 5 PageID: 4




supply a good faith basis for alleging that Plaintiff will claim more than $75,000.00 in damages,

irrespective of contested causation and liability.

       15.     Inasmuch as the citizenship of the parties is completely diverse, no defendant is a

citizen of New Jersey, the notice is filed within thirty days after the dismissal of the New Jersey

defendants from the State Court Action, the State Court Action was commenced less than one

year ago, the consent of Leasing Solutions is not required, and the amount in controversy

exceeds $75,000, exclusive of interest and costs, the State Court Action is removed to this Court.

28 U.S.C. § 1332(a); § 1441(a)-(b); § 1446(a)-(c).


                                       LESTER SCHWAB KATZ & DWYER, LLP
                                       61 S. Paramus Road
                                       Paramus, NJ 07652
                                       973 912-9501
                                       Attorneys for Defendants Derrick L. Dozier,
                                       Ryder Truck Rental, and Black Horse Carriers, Inc.


                                            S/ Robert Dunn           2/26/2021
                                       ___________________________________________
                                       Robert Dunn                          Date




                                                     4
 Case 2:21-cv-03620-JMV-JBC Document 1 Filed 02/26/21 Page 5 of 5 PageID: 5




                                CERTIFICATE OF SERVICE

              The undersigned certifies that on February 26, 2021, a true and correct copy of the
foregoing was served on all counsel of record through the Court’s electronic filing system.

                                                    /s/ Robert Dunn
                                                    Robert Dunn
